Citation Nr: 1235323	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma, pneumonia, lung scarring, or residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from August 1969 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In 2009, the Veteran testified at a personal hearing before the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

It is at least as likely as not that the Veteran incurred asthma in service.


CONCLUSION OF LAW

The criteria for service connection for asthma as incurred during the Veteran's active duty military service are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a respiratory disorder, variously identified as asthma, pneumonia, lung scarring, or residuals of pneumonia.  Before addressing the merits of the appeal, the Board will address VA's duties to the appellant.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

General Statutes and Regulations Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to service connection, there must be medical evidence of current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic.""  Id.  Further, evidence that relates a current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Facts and analysis

The Veteran's entrance examination, conducted in July 1969, resulted in no diagnosis of any abnormality.  The Veteran indicated, in a medical history form he completed in July 1969, that he had experienced dizziness, ear, nose or throat trouble, and chronic or frequent colds, and chronic cough, among other symptoms, prior to service.  The medical provider who completed the medical history indicated that the Veteran's eye, nose, and throat problems included bleeding gums and shortness of breath and cough due to the Veteran's nicotine use (smoking).  

In September 1969, the Veteran reported a sore throat.  He was evaluated for bronchitis in October 1969.  Antibiotics were prescribed.  A chest x-ray conducted in late November 1969 disclosed pre-bronchial infiltrate.  A few days later, an x-ray showed an infiltrate in the right lower lobe, and a diagnosis of acute pneumonia was assigned.  The Veteran was admitted for inpatient treatment.  He returned to full duty in December 1969 after treatment with antibiotics.  A record of assignments stated that the Veteran was admitted to the Naval Hospital at Camp Pendleton, California, with a diagnosis of pneumonia, in December 1969.  No clinical records from that hospitalization are associated with the service treatment records.  

In January 1970, the Veteran had congestion and wheezing.  A chest x-ray disclosed no abnormality.  In February 1970, he again complained of chest pain, a cough, and wheezing.  Antibiotics were prescribed.  Radiologic examining of the chest conducted in early April 1970 disclosed increased markings.  Rhonchi were found on physical examination.  The Veteran reported purulent sputum for several weeks, chest pain, and weakness.  A diagnosis of bronchitis or bronchopneumonia was assigned.  He was treated with antibiotics.  The Veteran was advised that he had asthmatic bronchitis and was advised to stop smoking.  In June 1970, the Veteran was examined and found physically qualified for transfer to the West Pacific duty area.  In August 1970, the Veteran reported a three-year history of bronchitis.  He was treated with an antibiotic.  The next available treatment records, dated in February 1971, disclose that the Veteran was physically qualified for transfer.  

In May 1971, the Veteran was evaluated by a Medical Evaluation Board (MEB).  The May 1971 MEB report states that the Veteran was treated for "documented rhonchi attacks" 20 times.  His Forced Expiratory Time clinically exceeded 4.0 seconds.  A diagnosis of bronchitis was assigned, and the MEB concluded that the disability existed prior to the Veteran's enlistment and was not aggravated during service.  He was discharged by reason of physical disability in July 1971.  

In 2006, the Veteran sought service connection for asthma and pneumonia.  In an August 2007 rating decision, claims for service connection for asthma and pneumonia were denied.  In later statements, the Veteran indicated he had scarring on his lungs and was seeking service connection for that disability.  Service connection for that disability was denied in December 2007.  The rating decisions explained that the medical evidence established that the Veteran had a respiratory disorder prior to service (existing prior to service) which was not aggravated during service, based on the service medical records.  

January 2007 VA outpatient treatment records reflect that the Veteran was treated for asthma, which was table; the Veteran was advised to stop smoking.  VA clinical records dated in 2008 disclose that the Veteran continued to be treated for asthma.  

The Veteran testified at a personal hearing at the RO in March 2009.  He testified that he did not have a chronic respiratory disorder prior to service.  He played basketball in high school.  He testified that the "chest cold" he reported at service entrance was contracted at his going-away part for service induction.  He testified that he was treated in service for pneumonia and bronchitis.  He testified that he had to be taken off firing the howitzers because the gunpowder smoke made him cough.  The Veteran testified that the MEB said his lung disorder existed prior to service, but what he really had before service was nightmares with hyperventilation and night sweats before he entered his teen years.  The Veteran testified that he continued to have a lung disorder after service.  He had wheezing after he worked around hay, where before service he was able to do such work.  He began using over-the-counter inhalers like Primatene Mist.  Potential employers told him, at the time of examinations for employment, that he had asthma.  Truck driving, his employment, did not require him to be treated for his respiratory difficulties for many years after service.  

A medical expert provided a July 2012 opinion.  The expert concluded that there was no clear and unmistakable evidence that the Veteran had a respiratory disorder prior to service.  The reviewer opined that the respiratory disorder manifested during the Veteran's service was not due to the Veteran's use of cigarettes, but, rather, that the Veteran developed asthma during service.  

The reviewer concluded that the Veteran's 2009 CT (computed tomography) examination did not demonstrate scarring of the lungs or residuals from the episode of pneumonia the Veteran had in service.  The examiner concluded that the Veteran currently had asthma which was first manifested during his service.  The reviewer concluded that asthma was the only current lung disorder which was incurred during service.  This medical evidence demonstrates that the Veteran meets the criteria for service connection for asthma.  The claim for service connection for asthma may be granted.  



ORDER

The appeal for service connection for asthma is granted.  



____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


